The relief described hereinbelow is SO ORDERED.

SIGNED this 24th day of February, 2021.




 ________________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS

 IN RE:                                                   )
                                                          )
 Carrie Louise Brown,                                     ) Case No. 20-20770
                                                          ) Chapter 7
                            Debtor                        )

          AGREED ORDER RESOLVING MOTION FOR RELIEF FROM STAY

     Capital One Auto Finance, a division of Capital One, N.A., by its attorney, Evan Lincoln

Moscov, and Carrie Louise Brown, by her attorney, Ryan M. Callahan, stipulate as follows:

1.     The automatic stay that is currently in place with respect to a 2019 Chevrolet Cruze LS

       Hatchback 4D motor vehicle with a VIN of 3G1BC6SM5KS601086 (“the Vehicle”) shall

       remain in place through March 13, 2021.

2.     If on March 14, 2021, there are any arrears on the Retail Installment Sale Contract with

       respect to the Vehicle, the automatic stay with respect to the Vehicle shall lift immediately

       without further Court order and the application of the 14 day stay pursuant Federal Rule of

       Bankruptcy Procedure 4001(a)(3) shall be waived.

3.     If Debtor converts this case to another chapter pursuant to the Code or if the instant matter

       is dismissed, this agreement shall be null and void.


                Case 20-20770        Doc# 41 ###Filed 02/24/21      Page 1 of 2
In the United States Bankruptcy Court for the District of Kansas
IN RE: Carrie Louise Brown
        Bankruptcy Case 20-20770
        Agreed Order Resolving Motion for Relief from Stay
Page 2


/s/ Evan L. Moscov
Evan Lincoln Moscov
Kansas Federal Bar Number 78508
325 Washington Street, Suite 303
Waukegan, IL 60085
312.969.1977
evan.moscov@moscovlaw.com
Attorney for Capital One Auto Finance, a division of Capital One, N.A.


/s/ Ryan M. Callahan
Ryan M. Callahan
Callahan Law Firm LLC
222 W. Gregory Blvd.
Suite 210
Kansas City, MO 64114
Attorney for Debtor




                 Case 20-20770      Doc# 41     Filed 02/24/21     Page 2 of 2
